HOOK, Circuit Judge.
Newsome, who was stealing a ride on a railroad train, says he was required to get off while the train was in raind motion by wanton and malicious threats of personal violence by a in Aeman, and in doing so fell between the cars and was injured, j le ".ued for damages, and secured a verdict and judgment. In charging the jury the trial court said that, if he was entitled to recover at all, he might recover for “the pain and suffering which he had had to endure on account of the injury, or will be likely to have to endure hereafter.” This part of the charge was excepted to, and it is erroneous. The rule of C. & N. W. Ry. Co. v. De Clow, 124 Fed. 142, 61 C. C. A. 34, restated in C., M. & St. P. Ry. Co. v. Lindeman, 143 Fed. 946, 75 C. C. A. 18, is that the future pain and suffering for which recovery may be had must be such as are reasonably certain to result, not such as may result or are merely probable or likely. The error in the instruction compels a reversal, and we refrain from considering the other assignments of error, since the matters mentioned in them may not arise again.
The judgment is reversed, and the cause remanded for a new trial.